TimliN, J.
(dissenting). I am unable to agree with the disposition of this case made by the majority of the court and shall state as briefly as possible the grounds of my dissent.
1. The case of International T. Co. v. Peterson, 133 Wis. 302, 113 N. W. 730, was decided (not without misgiving) before the decision in International T. Co. v. Pigg, 217 U. S. 91, 30 Sup. Ct. 481. The latter was a default ease, and the Peterson Case also went by default in that high court. But both cases were, after full argument, reviewed and confirmed in New York L. Ins. Co. v. Deer Lodge Co. 231 U. S. 495, 510, 34 Sup. Ct. 167, and it was there affirmed, contrary tO’ the decision of this court in the Peterson Case, that the transmission, for a cash consideration paid or promised, of didactic written or printed discourse with explanatory diagrams and charts and with text-books, not for resale, from a person in one state to a person in another state, constituted interstate commerce. These decisions were not alone precedents, they were also events in the development of federal and state relations under the federal constitution. Another event which has since occurred is the enactment of the currency bill with its chain of banks and the necessity of a continual transmission of money, notes, bonds, and securities from one state to another. So that,'without going into any further specification or analysis of federal decisions, I think there can no longer be any doubt that carrying on a loan business involving the transmission of money and securities with the necessary correspondence, instructions, vouchers, and other writings, constitutes interstate commerce. I do not know of any principle or precedent that would warrant us in saying that, because the plaintiff is an insurance company *504whose business of delivering policies and collecting premiums is not commerce, no act done by it can be called commerce which would have been commerce if done by another. It seems to me that this would be a far-reaching restriction upon commerce and would introduce into a subject already too complicated a multitude of new and puzzling questions. Neither can I bring myself to believe that all transactions relating nearly or remotely to or even necessary to a business that is not commerce can be excluded from the meaning of the word “commerce.” On the other hand, when I examine the question whether that part of plaintiff’s business which consists of policy loans to nonresidents is the equivalent of collecting premiums, I am brought up against the difficulty that if it is it should have been excluded from the base of computation by the terms of the statute, and if it is not it is interstate commerce and should have been excluded. With reference to the other loans to nonresident persons, natural or corporate, I consider this business clearly interstate commerce. Therefore the income from, the loan business carried on by the plaintiff with persons in other states, which forms the principal part of the base of computation upon which the amount of plaintiff’s tax is computed, is the income of interstate commerce notwithstanding that plaintiff’s business of delivering insurance policies and collecting premiums is not such commerce. New York L. Ins. Co. v. Deer Lodge Co. 231 U. S. 495, 34 Sup. Ct. 167. “Gross income” is the practical equivalent of gross receipts in such business.
2. I think the statute in question, sec. 1220, Stats. 1911, could and should have been so construed as to save it from all taint of unconstitutionality. This would, of course, permit some recovery by the plaintiff. Why does the statute exempt from the base upon which the amount of license fee is computed “premiums collected outside of the state of Wisconsin on policies held by nonresidents of the state of Wisconsin” ? I do not think we can say with any confidence that it was be*505cause tbe state in which nonresidents of Wisconsin lived might, by excise or other form of taxation, reach such premiums and so cause double taxation, because in the parallel case of real estate situated outside of this state, and referred to in the same section, the income is exempted only in these eases where the corporation has paid the taxes assessed on the land, and further because the other state might as easily collect taxes on income from loans made and collected in that state as upon premiums so collected. If the premiums mentioned were thought by the legislature to be income derived from interstate commerce, that would be an argument in favor of the additional exemption of interest on loans collected in like manner, which is more surely interstate commerce. If it was considered that such premiums did not constitute an income from interstate commerce, why should the legislature relieve that which it believed was not interstate commerce and thus increase the burden upon the latter commerce by making the income from such interstate commerce a larger part of the base of computation ? We are not to interpret the statute upon any theory that the words have no significance beyond the mere exemption of the specified premiums. But even if we so limit these words we would be called upon to include in the word “premiums” all collections outside of the state which by fair interpretation could be covered by the word “premiums,” and if necessary to uphold the statute the comprehensive words “from all sources” should, upon approved rules of interpretation, be restrained so' as to include only such sources as the state legislature had jurisdiction to include in the base of computation and so as to exclude income derived from interstate commerce. Waters-Pierce Oil Co. v. Texas, 177 U. S. 28, 20 Sup. Ct. 518; Elwell v. Adder M. Co. 136 Wis. 82, 116 N. W. 882.
3. AVith the interpretation given to this statute by the taxing officers of the state and approved by the majority opinion, I think, with all deference to that opinion, the statute is un*506constitutional as not only a burden upon, but a very plain attempt at, a kind of regulation of interstate commerce. The requirement of a license as a prerequisite to carrying on any business has always, I think, been considered one of the most effective and drastic modes of regulation. Failure to obtain the license, where one is lawfully required, outlaws the business and avoids the contracts made by him who fails to obtain the license and yet carries on business. When an excise tax is laid upon any business or occupation enforced by the requirement of a license and the license fee fixed by a percentage on the gross income, if that income is derived in whole or in great part from interstate commercial transactions, then the license fee necessarily increases with the increase of interstate commerce and diminishes with its diminution. It makes no difference in this result if the total gross income is derived from interstate commerce or only a substantial part of it. If it were conceded that the license fee in the case last stated was a prerequisite to engaging in interstate commerce, there could be no question, I think, but that such mode of measuring the amount and enforcing the payment of the excise tax would be a direct regulation of, or an unquestioned burden upon, interstate commerce. I think the majority opinion misapprehends the nature and effect of statutes requiring a license. Such statutes provide an effective mode of compelling the observance of regulations or the payment, of a tax. They go to the remedy. The objectionable part of this statute is that which requires the plaintiff to pay three per cent, on its gross income. (Cases cited like Maine v. G. T. R. Co. 142 N. S. 217, 12 Sup. Ct. 121, 163, are obviously not in point here.) The legal effect of all such statutes is to say: “You are prohibited from carrying on the designated business or making the included contracts unless you pay a sum of money or submit to the specified regulations.” The license is only the voucher which proves that the licensee has complied with the law. In the history of taxation in England there is *507tbe story of old Isaac of York, wbo was induced to pay bis taxes by pulling out one of bis teetb every day until be paid. Tbe law might bave said to bim with tbe same effect: “By tbe payment of a sum equal to tbe tax demanded you can obtain a license wbicb will authorize you to keep all your , teetb.” If this law seeks to coerce tbe payment of a tax based upon gross income from interstate commerce by depriving tbe plaintiff of some other right, property, or privilege not connected with or a part of interstate commerce, then if this latter right, property, or privilege is valuable enough, tbe withholding of license and tbe consequent outlawry of plaintiff’s domestic insurance business is as effective an interference with interstate commerce as if tbe statute expressly made tbe obtaining of license a condition precedent to carrying on tbe business of interstate commerce. We are all familiar with tbe instances where tbe obligation to obtain a license before embarking in a specified business or calling is enforced by penalties or forfeitures from wbicb tbe proposed licensee enjoys immunity if be pays tbe sum required for tbe license. So here, if plaintiff pays a percentage of its gross income from interstate commerce it may bave a license to carry on its intrastate business, otherwise not and so otherwise subject to penalties.
A I think tbe classification made by tbe act in question could be upheld if there were no questions of interstate'commerce involved.
On January 11, 1916, upon motion of tbe plaintiff, tbe mandate was amended so as to allow an amended complaint to be received and filed. The defendant demurred to such complaint on tbe ground that it did not state facts sufficient to constitute a cause of action.
For tbe plaintiff there was a brief by Olin, Butler, Stebbins & Stroud, and oral argument by Harry L. Butler and Byron H. Stebbins.
*508For the defendant there was a brief by the Attorney General and Walter Drew, deputy attorney general, and oral argument by Mr. Drew.
The following opinion was filed June 13, 1916:
WiNsnow, C. J.
Pursuant to leave of court an amended complaint has been filed in this action to which the state has demurred and argument has been had thereon.
While many new allegations have been added to the complaint we do not regard the situation as essentially changed. The new allegations, for the most part, merely add details to facts alleged in general terms in the original complaint or assumed to exist by the former decision.
We deem it necessary to refer to but two points which are urged by the plaintiff.
The great disparity between the taxation of foreign and do-, mestic level-premium companies is very strongly urged and said to be so great as to be manifestly unconscionable and arbitrary. In this connection it is argued that if a personal property tax had been levied on the plaintiff’s reserve, consisting of securities and credits, there would have been deducted from the amount thereof, under the existing policy of the state with regard to the taxation of such property, its liabilities to policyholders, i. e. the present value of its outstanding policies valued as required by law, which is about ninety per cent, of the reserve. It is also argued that if the plaintiff had been subjected to income taxation under the state law it would have paid much less than under the three per cent, license fee requirement.
We do not regard either contention as well founded. Our statutes governing the taxation of securities and credits for many years provided that there should be exempted from taxation so much thereof as “shall equal the amount of bona fide and unconditional debts by him owing.” This provision was repealed by the Income Tax Law, which marked the abandon*509ment of tbe attempt to levy personal property taxes upon that species of property. Ch. 658, Laws 1911.
It seems entirely clear that the liability to policyholders which the plaintiff refers to is not in any sense an “unconditional debt,” and as the policy of the state has never extended the exemption to any liability short of an unconditional debt we are unable to see any sound basis for the argument made.
As to the contention that if the plaintiff were taxed under the income tax system its tax burden would be far less than under the present license system, we shall not attempt to go into the arguments and figures presented in detail. It is sufficient to say that we do not think it appears from the allegations of the amended complaint that the plaintiff now pays substantially greater sums than it would pay under either the income taxation system or.the former personal property taxation system.
At all events there does not affirmatively appear to be any such disparity as would condemn the law as arbitrarily discriminatory.
The interstate commerce feature of the case is reargued and the recent case of Kansas City, Ft. S. & M. R. Co. v. Botkin, 240 U. S. 221, 36 Sup. Ct. 261, is called to our attention as in conflict with the previous opinion in the present case. We have been unable to see in what respect the cases conflict. There are no other contentions made which we deem it necessary to comment upon.
Upon the opinion previously rendered as supplemented by the present opinion the demurrer must be sustained.
By the Court. — The demurrer to the amended complaint is sustained, and judgment ordered dismissing the action on the merits without costs.